Case 1:20-cv-00849-CKK Document 70-2 Filed 05/15/20 Page 1 of 5




           EXHIBIT 1
       Case 1:20-cv-00849-CKK Document 70-2 Filed 05/15/20 Page 2 of 5




                      Supplemental Declaration of Dr. Jaimie Meyer

Pursuant to 28 U.S.C.§ 1746, I hereby declare as follows:

   1. I am Dr. Jaimie Meyer, an Assistant Professor of Medicine at Yale School of Medicine
      and Assistant Clinical Professor of Nursing at Yale School of Nursing in New Haven,
      Connecticut. I am a physician who is board certified in Infectious Disease, Addiction
      Medicine, and Internal Medicine, with expertise in infectious diseases in prisons and
      jails. I previously submitted a Declaration in this case dated March 29, 2020 along with a
      copy of my CV.

   2. To prepare this Supplemental Declaration, I reviewed the following reports and
      declarations:
        • Report submitted by amicus curiae pursuant to April 9, 2020 consent order,
            dated April 18, 2020, including Exhibits 1-11;
        • Transcript of proceedings in US v. Brown (Docket number 2019 CF3 012779),
            dated April 29, 2020;
        • Declaration of Brian Thomas, dated May 7, 2020;
        • Declaration of Anthony Jenkins, dated May 6, 2020;
        • Declaration of Craig Barksdale, dated May 6, 2020;
        • Declaration of Delonte Johnson, dated May 12, 2020;
        • Declaration of Jarvis Burl, dated May 11, 2020;
        • Declaration of Ladaunte Perry, dated May 7, 2020;
        • Declaration of Romiel Hightower, dated May 11, 2020;
        • Declaration of Tony Horne, dated May 11, 2020;
        • Declaration of Elijah Warren, dated May 14, 2020;
        • Transcript of telephone conference in Banks v. Booth (Civil Action No. 20-CV-
            00849), dated May 11, 2020; I also listened to portions of this telephone
            conference on May 11, 2020;
        • Redacted emails provided from the FOP/DOC Labor Union.

   3. Based on my review of these materials and my knowledge and expertise in infectious
      diseases and public health, I reaffirm that people living and working in DC DOC
      facilities remain at risk of serious harm due to COVID-19 infection. Despite clear
      efforts made by DC DOC to be responsive to concerns by generating updated policies,
      a number of key problem areas persist as detailed further below. I also reaffirm the
      deficiencies identified in my earlier declaration regarding poor ventilation and
      insufficient medical facilities to control the spread of COVID-19. The rapid increase in
      the number of identified cases over the past several weeks reflects major and pervasive
      system-level deficits.

   4. The biggest threat to DC DOC’s ability to contain the ongoing COVID-19 outbreak is
      under-recognition of and limited testing for COVID-19 disease. Residents in non-
      quarantine units who experience symptoms consistent with COVID-19 must rely on a
      sick call request system to access medical care. Although most sick call requests are
   Case 1:20-cv-00849-CKK Document 70-2 Filed 05/15/20 Page 3 of 5




   processed within 1-2 days, site evaluations and resident declarations describe that
   some requests take over 1 week to process. These delays in medical attention may
   result in worsening of the disease and ongoing spread of COVID-19, when those who
   are infected but not isolated remain on the general housing unit. Many requests for
   medical care appear to have come through an ad hoc urgent care mechanism, rather
   than the sick call request system. Urgent care should not serve as an alternate channel
   for accessing medical care because it does not allow clinical care providers to triage
   the urgency of the issue or appropriately plan for staffing and space. Increased
   reliance on urgent care mechanisms suggest challenges to accessing medical care and
   that the sick call request system is failing to address the medical needs of people in the
   DC DOC.

5. According to declarants, people who are afebrile but exhibiting other symptoms of
   COVID-19 (including shortness of breath, cough, and difficulty breathing) are not
   tested. This suggests fever is the sole trigger for testing. This is highly problematic
   because people infected with COVID-19 may exhibit a wide range of symptoms
   which, according to the CDC include: cough, shortness of breath or difficulty
   breathing, fever, chills, muscle pain, sore throat, new loss of taste or smell, or
   gastrointestinal symptoms like nausea, vomiting, or diarrhea. Moreover, many people
   with COVID-19 do not have symptoms at all. Limited testing will result in people who
   are infected with COVID-19 remaining on housing units and likely transmitting the
   disease to others.

6. DC DOC policy appropriately dictates that “people under investigation” (PUI) for
   COVID-19 who have tests pending are placed on cell restriction until they either: a)
   are confirmed positive and moved to medical isolation; or b) are confirmed negative
   and can return to the general population. Yet declarations confirm that cell restriction
   for PUI is inconsistent and people who are later confirmed to be COVID+ are
   interacting with others, including cellmates, while tests are pending. In this way,
   disease transmission will continue unabated.

7. Testing is critical for disease containment because it allows people who are diagnosed
   with COVID-19 to be medically isolated. This is beneficial for the individual who is
   infected in terms of receiving increased medical attention and for the population writ
   large in terms of reducing transmission. One solution to the problem of limited testing
   is to conduct facility-wide surveillance and test all residents and staff at least once.
   Surveillance testing (and, ideally retesting), enables a clinical and public health
   response that is informed by real data.

8. Social distancing policies are meaningless if not enforced. While protocols call for
   fewer than 10 individuals out of cell at a time for recreation, showers, and phone calls,
   and kept six feet apart during that time, declarants and surveillance video depict
   otherwise. In DC DOC facilities that are experiencing severe staffing shortages, it will
   be difficult if not impossible to ensure adequate custodial supervision to allow for
   social distancing. Given that COVID-19 is a highly contagious virus spread by
   droplets within close contact, the disease will continue to spread in facilities where
   Case 1:20-cv-00849-CKK Document 70-2 Filed 05/15/20 Page 4 of 5




   social distancing is not enabled.

9. When social distancing is not possible, personal protective equipment (PPE) can help
   provide a barrier to reduce person-to-person disease transmission. Again, PPE
   protocols are essentially meaningless if not implemented and enforced. Site visits
   describe inconsistent use of PPE observed among staff and residents in quarantine
   units, limited availability of PPE, and few receptacles available for safe PPE disposal.

10. In the setting of understaffing and growing anxiety, there have been disruptions to
    safety and security described inside DC DOC facilities. In usual circumstances, mace
    or capsaicin spray may be used to facilitate extractions by dedicated teams and
    mitigate unrest. When these techniques are used in the context of a COVID outbreak,
    however, they may actually facilitate disease transmission. These inhaled irritants
    disrupt the mucous membranes of the nose, throat, and upper respiratory system that
    can increase risk of COVID-19 infection if exposure occurs. The irritants also cause
    people to cough, thereby increasing potential disease transmission within the unit.

11. COVID-19 is primarily transmitted from person to person via respiratory droplets, but
    transmission also occurs through contaminated surfaces. Cleaning and disinfecting
    practices can mitigate this risk of disease transmission but remains inadequate in the
    DC DOC. The cleaning materials shown in amici Exhibits are among those approved
    by the EPA as having activity against COVID-19, but only at specific concentrations
    (Please see EPA website: https://cfpub.epa.gov/giwiz/disinfectants/index.cfm). Activity
    against COVID-19 is reduced when cleaning supplies are repeatedly diluted, as is
    described in the DC DOC. Education, training, and supervision are necessary to ensure
    that supplies are being used properly (for instance, if a chemical agent needs to sit for
    an hour before it is wiped away), or in proper concentrations. Moreover, some
    declarants describe other cleaning products that are being used, including Ecolab
    Laundry Fresh Room Refresher, that do not have activity against and is not approved
    for disinfection for COVID-19.

12. COVID-19 is a serious problem for detention settings everywhere and this is no less
    true in the DC DOC. But this is not a problem that can be protocolled away. Even the
    most comprehensive protocols and policies that are informed by science are totally
    meaningless if not implemented, enforced, and continuously monitored.
    Implementation will be challenging if not impossible in DC DOC, which is strained by
    severe understaffing. When staff are not adequately equipped, trained, or supported,
    health and safety of everyone inside the facility will suffer.

13. In the DC DOC, as in health systems everywhere, COVID-19 has become the top
    priority for healthcare providers. Yet when attention is devoted exclusively to
    COVID-19 and medical staff are stretched thin during an outbreak, limited resources
    remain for the management of chronic diseases. As declarants note, care for non-
    COVID conditions has suffered in the DC DOC since the start of the outbreak. This
    may result in undue negative health outcomes related to chronic health conditions, but
    also increased risk of complicated COVID-19 infections for people living with
        Case 1:20-cv-00849-CKK Document 70-2 Filed 05/15/20 Page 5 of 5




        underlying health conditions like diabetes, chronic lung disease, heart disease, and
        kidney disease. Inadequate responses to medical issues within DC DOC place inmates
        at an increased risk of death or serious harm from COVID-19 and other diseases.

    14. Reduction in the size of the prison population is a public health strategy that supports
        all of the above infection prevention and control efforts. When people inside the
        facility have the physical space to socially distance and the inmate population is small
        enough for the staff to enforce social distancing and proper sanitation, there is reduced
        disease transmission. A reduced inmate population also results in the greater
        availability of adequate medical attention. Finally, it improves safety because
        appropriate supervision is assured.


I declare under penalty of perjury that the foregoing is true and correct.


_______________________
Dr. Jaimie Meyer

May 14, 2020
Wilton, Connecticut
